Filed 5/20/14 P. v. Turner CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                        D065057

        Plaintiff and Respondent,

        v.                                                         (Super. Ct. No. SCD249266)

CHERYL TURNER,

        Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of San Diego County, Dwayne

K. Moring, Judge. Affirmed.

         Richard L. Fitzer, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Cheryl Turner was charged with corporal injury to a spouse or roommate (Pen.

Code, § 273.5, subd. (a)),1 and it was specially alleged she personally used a dangerous

and deadly weapon in the commission of the offense (§§ 12022, subd. (b)(1) & 1192.7,

1        All further statutory references are to the Penal Code unless otherwise specified.
subd. (c)(23)). Turner was also charged with assault with a deadly weapon (§ 245, subd.

(a)(1)) and it was specially alleged she personally used a deadly weapon in connection

with that offense (§ 1192.7, subd. (c)(23)). The felony complaint also alleged Turner had

two prior serious felony convictions (§§ 667, subd. (a)(1), 668 & 1192.7), and had

suffered numerous prior strike convictions within the meaning of sections 667,

subdivisions (b) through (i), 1170.12 and 668.

       The parties entered into a plea bargain pursuant to which Turner pleaded guilty to

the corporal injury charge, and admitted one of the prior strike allegations, with the

further agreement the other charges and allegations would be dismissed, and with the

understanding she could receive a maximum term of imprisonment of 8 years, a $10,000

fine, and four years of parole or postrelease community supervision.

       After rejecting Turner's motion under People v. Superior Court (Romero) (1996)

13 Cal.4th 497 to dismiss the remaining prior strike allegation, the court sentenced her to

a total term of four years, plus various fines. Turner obtained a certificate of probable

cause and filed a notice of appeal. We affirm the judgment.

                                          FACTS

       Turner admitted that, on July 2, 2013, she inflicted corporal injury resulting in a

traumatic condition on her cohabitant. She also admitted that, in 1985, she was convicted

of a violation of Penal Code section 245, subdivision (a)(1), alleged as a prior strike.

                                       DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings below. Counsel presents no argument for reversal, but asks this court to

                                              2
review the record for error as mandated by People v. Wende (1979) 25 Cal.3d 436 and

Anders v. California (1967) 386 U.S. 738. Counsel identifies as possible, but not

arguable, issues: whether Turner was misadvised of the consequences of her guilty plea

and whether the trial court abused its discretion when it denied her motion to dismiss the

prior strike allegation she admitted.

       We granted Turner permission to file a supplemental brief on her own behalf, but

she has not responded. A review of the record pursuant to People v. Wende, supra, 25

Cal.3d 436 and Anders v. California, supra, 386 U.S. 738 has disclosed no reasonably

arguable appellate issues. Turner has been competently represented by counsel on this

appeal.

                                        DISPOSITION

       The judgment is affirmed.



                                                                          McDONALD, J.

WE CONCUR:


HALLER, Acting P. J.


McINTYRE, J.




                                             3